Citation Nr: 0717596	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-24 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back condition, 
to include as due to an undiagnosed illness.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bronchial asthma, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty from February 1982 to June 
1982 and November 1990 to May 1991.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2006, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  An October 2002 rating decision denied an application to 
reopen a claim for service connection for cervicodorsal spine 
myositis and lumbar paravertebral myositis; evidence 
subsequently added to the record is either cumulative of 
previously considered evidence, not relevant or, when viewed 
in conjunction with the evidence previously of record, does 
not raise a reasonable probability of substantiating the 
claim.

2.  An October 2002 rating decision denied an application to 
reopen a claim for service connection for bronchial asthma; 
evidence subsequently added to the record is either 
cumulative of previously considered evidence, not relevant 
or, when viewed in conjunction with the evidence previously 
of record, does not raise a reasonable probability of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the October 2002 
rating decision denying an application to reopen a claim for 
service connection for cervicodorsal spine myositis and 
lumbar paravertebral myositis is not new and material, and 
the requirements to reopen a claim of entitlement to service 
connection for this condition have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

2.  The evidence received subsequent to the October 2002 
rating decision denying an application to reopen a claim for 
service connection for bronchial asthma is not new and 
material, and the requirements to reopen a claim of 
entitlement to service connection for this condition have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The October 2002 rating decision denied an application to 
reopen claims for service connection for cervicodorsal spine 
myositis and lumbar paravertebral myositis.  The rating 
decision noted that a January 1996 rating decision denied 
service connection for cervicodorsal spine myositis because 
there was no evidence of in-service treatment.  The rating 
decision also noted that a September 1995 rating decision 
denied service connection for a low back condition because 
there was no record of in-service treatment.  The additional 
evidence submitted by the veteran since the final decisions 
was duplicative and did not show that his cervical and lumbar 
spine conditions were related to his military service.  

The October 2002 rating decision also denied an application 
to reopen a claim for service connection for bronchial 
asthma.  The rating decision noted that a December 1997 
rating decision originally denied service connection for 
bronchial asthma because there was no record of in-service 
treatment.  The evidence submitted by the veteran since the 
December 1997 rating decision was duplicative.  

Evidence of record at the time of the October 2002 rating 
decision included service medical records, reports of several 
VA examinations, private medical records, and statements from 
lay witnesses.  

The October 2002 rating decision denying the veteran's 
applications to reopen the claims for service connection is 
final and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105 (West 2002).  In order to 
reopen these claims, the appellant must present or secure new 
and material evidence with respect to the claims.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court of Appeals for Veterans 
Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

38 C.F.R. § 3.156(a) defines new evidence as existing 
evidence not previously submitted to agency decision makers.  
Material evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence must not be cumulative or 
redundant of evidence previously on file at the time of the 
last denial and must raise a reasonable possibility of 
substantiating the claim.

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  The newly presented evidence 
need not be probative of all the elements required to award 
the claim, but need be probative only as to each element that 
was a specified basis for the last disallowance.  Evans v. 
Brown, 9 Vet. App. 273, 283-84 (1996).

Since the October 2002 rating decision, the veteran has 
submitted VA outpatient treatment records, VA examination 
reports, and private medical records.  These show current 
treatment or diagnoses of degenerative disc disease of the 
lumbosacral spine, chronic low back pain, cervical and lumbar 
myositis, chronic bronchitis NOS, and asthma, unspecified.  
These records do not include any medical opinion linking the 
claimed conditions to the veteran's service, or provide any 
medical findings that demonstrate such a link.  They also 
fail to show that the veteran has any undiagnosed conditions 
that result in respiratory or back conditions.  38 C.F.R. 
§ 3.317 (2006).  Thus, the medical evidence received since 
the October 2002 rating decision is not material within the 
meaning of 38 C.F.R. § 3.156.  

The veteran's contentions linking his post-service bronchial 
asthma and back conditions to his service are essentially the 
same as those previously made to VA.  Thus, this evidence is 
not new.  Reid v. Derwinski, 2 Vet. App. 312 (1992); see also 
Anglin v. West, 11 Vet. App. 361, 368 (1998) (veteran's 
testimony supporting fact previously rejected regarding an 
alleged PTSD stressor was cumulative).

The veteran's contentions also fail to constitute competent 
medical evidence.  The veteran himself is not competent to 
diagnose the etiology of his own disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
or diagnoses and that such evidence does not provide a basis 
on which to reopen a claim of service connection.  

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in June 2006; a rating 
decision dated in April 2004; a statement of the case dated 
in June 2004; and supplemental statements of the case dated 
in January 2005 and November 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims (including the requirements to 
reopen a final decision), the evidence considered, the 
pertinent laws and regulations (including the laws and 
regulations to reopen a final decision), and the reasons for 
the decisions.  VA made all efforts to notify and to assist 
the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant these claims.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted a medical examination for undiagnosed 
illnesses.  Further, VA is not obligated to provide a medical 
examination if the veteran has not presented new and material 
evidence to reopen a final claim.  38 U.S.C.A. § 5103A(f).  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

ORDER

New and material evidence not having been received to reopen 
a claim for service connection for a back condition, to 
include as due to an undiagnosed illness, the veteran's 
application to reopen the claim is denied.  

New and material evidence not having been received to reopen 
a claim for service connection for bronchial asthma, to 
include as due to an undiagnosed illness, the veteran's 
application to reopen the claim is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


